DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/450,929 filed on December 17, 2020.  Claims 17, 19, 20, 28, and 36 to 38 are currently pending with the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 17, page 3, line 5 recites the element “automatically, upon detecting a data signal from a sensor providing the first data type on the network, replace display of the third data type in the second display field with the first data type”.  The specification lacks antecedent basis for the claim terminology, and more specifically, for “replacing the display of the third data type in the second display field with the first data type” in response to, or “automatically, upon detecting a data signal from a sensor providing the first data type on the network”.  Paragraph [0029] of the specification describes that upon detecting that a sensor or other electrical device is added to a network, then method 300 may be executed again in order to include data from the newly added sensor.  Based on paragraph [0029], it appears that the entire determination of data type priorities and display field population based on the priorities is being performed, responsive to the detection of a data type, as opposed to replacing the data being displayed in a specific display field with the newly detected data type.  Claim 10 of the original set of claims filed on 03/06/2017 reads “detect that a sensor has been added to the network; and automatically replace a displayed data item with a data item corresponding to the sensor”.  However, the limitations of originally filed claim 10 require “replacing a displayed data item with a data item corresponding to the sensor”, and is not being specific as to which of the displayed data items are being replaced, nor mentions which display field is to be replaced with the newly detected data.  Therefore, for purposes of examination, and based on paragraph [0029] of the specification, and prior claims, the claim is being interpreted as replacing a displayed data type in one of the display fields with the newly detected first data type.  Same rationale applies to claims 28 and 36, since they recite similar limitations.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17, 28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Miichi et al. (U.S. Publication No. 2010/0005419) hereinafter Miichi, in view of Shashine et al. (U.S. Publication No. 2004/0070627) hereinafter Shashine, and further in view of Curl et al. (U.S. Publication No. 2012/0278759) hereinafter Curl.
	As to claim 17:
	Miichi discloses:
A non-transitory computer readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to: 
a plurality of display fields for filling a screen, wherein the plurality of display fields includes at least a first display field and a second display field, wherein the first display field and the second display field each form a pre-set position within the screen, wherein each display field is configured for displaying a different data type based on networked marine electronics [Paragraph 0038 teaches a plurality of segmental areas into which a display is divided, where different kinds of information are to be presented, the different kinds of information correspond to different sensor signals fed from sensing devices, where the information is presented in the applicable display mode, which can be a predetermined display mode, and where the display mode defines how the display area is divided into individual segmental areas, in other words, a pre-set mode defining the positions of the segmental areas within the display screen;  Paragraph 0039 teaches each segmental area will present a different kind of information, such as a radar picture in one segmental area, and an echo sounding picture in the other segmental area];
retrieve data types that correspond to the marine electronics [Paragraph 0038 teaches pieces of information include types of images or data (e.g. radar image, echo-sounding image, and/or course plotting) obtained from the sensor signals fed from the corresponding sensing devices, to be displayed in the individual segmental areas; Paragraph 0012 teaches a plurality of sensing devices installed on a vessel; Paragraph 0013 teaches sensing devices include echo sounder for fish finding, a radar, and a positon sensor, therefore, marine electronics]; and 
fill the plurality of display fields on the screen with data types of a data signal from the data type detected on a network [Paragraph 0012 teaches generating a plurality of images dynamically changing from time to time based on signals fed from the sensing devices, therefore detecting data signals from sensor devices on a network; Paragraph 0038 teaches pieces of information include types of images or data (e.g. radar image, echo-sounding image, and/or course plotting) to be presented in the individual segmental areas; Paragraph 0039 teaches presenting the different kinds of information received from the sensing devices in each of the segmental areas; Paragraph 0046 teaches displaying plural kinds of images or data into multiple segmental areas of a display screen];
detecting a data signal from a sensor providing first data type on the network [Paragraph 0011 teaches displaying dynamically changing information obtained from various sensing devices on a single display screen on a real-time basis, therefore, detecting a data signal received from sensor devices; Paragraph 0012 teaches dynamically changing a plurality of images based on signals fed from the sensing devices; Paragraph 0038 teaches dynamically changing images based on signals fed from the individual sensing devices of the sensor groups].
Miichi does not appear to expressly disclose receive a plurality of display fields; retrieve a list of data types, wherein the list of data types comprises a hierarchical or prioritized list of data types, wherein the hierarchical or prioritized list of data types comprises at least a first data type, a second 
Shashine discloses:
receive a plurality of display fields [Paragraph 0047 teaches determining area or space available for displaying data; Paragraph 0050 teaches determining number of columns available to display data, where the available columns to display the data represent the plurality of display fields that will be used to display the prioritized data; Fig. 5, 550, Determine number and size of display columns]; 
retrieve a list of data types the list of data types, wherein the list of data types comprises a hierarchical or prioritized list of data types [Paragraph 0010 teaches predefined priority associated with individual data elements or categories; Paragraph 0040 teaches priority list of data objects or information, which contains the priorities of each data object], a second data type, and a third data type, wherein the first data type, the second data type, and the third data type are all different from each other, wherein the first data type has the highest priority on the list of data types, wherein the second data type has a higher priority on the list of data types than the third data type [Paragraph 0010 teaches predefined priority associated with individual data elements or categories, therefore, multiple categories including first, second, and third category or data type, each assigned a specific priority; Paragraph 0044 teaches population of the display is based on the priority of each individual data object, such that a data object having the highest priority is displayed first, and where the arrangement or layout of the displayed information changes dynamically and automatically as information having a higher priority than that already displayed becomes available, in other words, each individual object or category (data type) has a specific assigned priority];
fill each of the plurality of display fields on the screen with data types that are on the list of data types based on the hierarchical or prioritized list of data types [Paragraph 0038 teaches dynamically displaying data objects or information on a display based on a predefined priority associated with each individual element of the information; Paragraph 0010 teaches displaying based on the priority of each individual element such that data having the highest priority is displayed first, as the window permits, therefore, filling each of the available spaces or areas in order of priority], wherein a data type on the list of data types is only displayed if a data from the data type is detected on a network [Paragraph 0010 teaches data elements or categories that do not have any available data or information, are not displayed;  Paragraph 0012 teaches when data or information for a specific element or category does not exist, the associated label will not be presented; Paragraph 0013 teaches data elements that do not have any available data, are not displayed], wherein the computer is configured to fill each of the plurality of display fields by:
determine that the first data type is not available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most ; 
determine that the second data type is available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most important information to least important information, where data not having information available is not displayed]; 
filling the first display field with the second data type [Paragraph 0013 teaches displaying data in the order of most important information to least important information when there is information available, therefore, if first data type is not available, it will displayed the second data type; Paragraph 0044 teaches automatically and dynamically changing the arrangement or layout of the displayed information as information having a higher priority than that already displayed becomes available, therefore, when the higher priority information does not have data available, information of the next lower priority will be displayed]; 
determining that the third data type is available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most important information to least important information, where data not having information available is not displayed, therefore, determining when a specific data type has information available, including the third data type];
filling the second display field with the third data type [Paragraph 0013 teaches displaying data in the order of most important information to least important information when there is information available, therefore, if first data type is not available, it will displayed the second data type, and following data types in order of priority, including the third data type; Paragraph 0044 teaches automatically and dynamically changing the arrangement or layout of the displayed information as information having a higher priority than that already displayed becomes available]. 


Curl discloses:
automatically, upon detecting a data signal from a sensor providing the first data type on the network, replace display of the third data type in the second display field with the first data type [Paragraph 0175 teaches determining a priority level regarding display of data of a certain type of device, therefore, priority level assigned to data types;  Paragraph 0170 teaches when data of another instrument is detected, the priority levels of the data types are compared, where if the priority level of the newly detected medical instrument is higher than the priority level of the instrument whose data is being displayed in the screen, station may automatically display data from the newly detected medical instrument instead of data being currently displayed, therefore replacing a data type in a display field with the first data type;  Paragraph 0177 teaches comparing the priority level of the newly detected medical instrument with the priority levels of data being displayed on the screen, to determine if the priority level of the newly detected data exceeds the priority level of any of the data that is being displayed; Paragraph 0179 teaches determining that the newly detected data has a higher priority level than at least one of the instruments being displayed, or has a higher priority than all the medical instruments whose data is being displayed, and replacing a data type in a display field with the newly detected data type; Paragraph 0180 teaches replacing the display of a data type in the display fields of the screen, such that the lowest ranked data type is no longer displayed, in favor of data with higher priority levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Miichi as modified by Shashine, by automatically, upon detecting a data signal from a 
	
	As to claim 28:
	Miichi discloses:
A marine electronics device, the marine electronics device comprising: a display with a screen; and a processor with non-transitory computer readable having stored thereon a plurality of computer-executable instructions which, when executed by the processor, cause the processor to:
a plurality of display fields for filling a screen, wherein the plurality of display fields includes at least a first display field and a second display field, wherein the first display field and the second display field each form a pre-set position within the screen, wherein each display field is configured for displaying a different data type based on networked marine electronics [Paragraph 0038 teaches a plurality of segmental areas into which a display is divided, where different kinds of information are to be presented, the different kinds of information correspond to different sensor signals fed from sensing devices, where the information is presented in the applicable display mode, which can be a predetermined display mode, and where the display mode defines how the display area is divided into individual segmental areas, in other words, a pre-set mode defining the positions of the segmental areas within the display screen;  Paragraph 0039 ;
retrieve data types that correspond to the marine electronics [Paragraph 0038 teaches pieces of information include types of images or data (e.g. radar image, echo-sounding image, and/or course plotting) obtained from the sensor signals fed from the corresponding sensing devices, to be displayed in the individual segmental areas; Paragraph 0012 teaches a plurality of sensing devices installed on a vessel; Paragraph 0013 teaches sensing devices include echo sounder for fish finding, a radar, and a positon sensor, therefore, marine electronics]; and 
fill each of the plurality of display fields on the screen with data types of a data signal from the data type detected on a network [Paragraph 0012 teaches generating a plurality of images dynamically changing from time to time based on signals fed from the sensing devices, therefore detecting data signals from sensor devices on a network; Paragraph 0038 teaches pieces of information include types of images or data (e.g. radar image, echo-sounding image, and/or course plotting) to be presented in the individual segmental areas; Paragraph 0039 teaches presenting the different kinds of information received from the sensing devices in each of the segmental areas; Paragraph 0046 teaches displaying plural kinds of images or data into multiple segmental areas of a display screen];
detecting a data signal from a sensor providing first data type on the network [Paragraph 0011 teaches displaying dynamically changing information obtained from various sensing devices on a single display screen on a real-time basis, therefore, detecting a data signal received from sensor devices; Paragraph 0012 teaches dynamically changing a plurality of images based on signals fed from the sensing devices; Paragraph 0038 teaches dynamically changing images based on signals fed from the individual sensing devices of the sensor groups].

Shashine discloses:
receive a plurality of display fields [Paragraph 0047 teaches determining area or space available for displaying data; Paragraph 0050 teaches determining number of columns available to display data, where the available columns to display the data represent the plurality of display fields that will be used to display the prioritized data; Fig. 5, 550, Determine number and size of display columns]; 
retrieve a list of data types the list of data types, wherein the list of data types comprises a hierarchical or prioritized list of data types [Paragraph 0010 teaches predefined priority associated with individual data elements or categories; Paragraph 0040 teaches priority list of , a second data type, and a third data type, wherein the first data type, the second data type, and the third data type are all different from each other, wherein the first data type has the highest priority on the list of data types, wherein the second data type has a higher priority on the list of data types than the third data type [Paragraph 0010 teaches predefined priority associated with individual data elements or categories, therefore, multiple categories including first, second, and third category or data type, each assigned a specific priority; Paragraph 0044 teaches population of the display is based on the priority of each individual data object, such that a data object having the highest priority is displayed first, and where the arrangement or layout of the displayed information changes dynamically and automatically as information having a higher priority than that already displayed becomes available, in other words, each individual object or category (data type) has a specific assigned priority];
fill each of the plurality of display fields on the screen with data types that are on the list of data types based on the hierarchical or prioritized list of data types [Paragraph 0038 teaches dynamically displaying data objects or information on a display based on a predefined priority associated with each individual element of the information; Paragraph 0010 teaches displaying based on the priority of each individual element such that data having the highest priority is displayed first, as the window permits, therefore, filling each of the available spaces or areas in order of priority], wherein a data type on the list of data types is only displayed if a data from the data type is detected on a network [Paragraph 0010 teaches data elements or categories that do not have any available data or information, are not displayed;  Paragraph 0012 teaches when data or information for a specific element or category does not exist, the associated label will not be presented; Paragraph 0013 teaches data elements that do not have any available data, are not displayed], wherein the computer is configured to fill each of the plurality of display fields by:
determining that the first data type is not available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most important information to least important information, where data not having information available is not displayed, therefore, determining that the category does not have information available]; 
determining that the second data type is available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most important information to least important information, where data not having information available is not displayed]; 
filling the first display field with the second data type [Paragraph 0013 teaches displaying data in the order of most important information to least important information when there is information available, therefore, if first data type is not available, it will displayed the second data type; Paragraph 0044 teaches automatically and dynamically changing the arrangement or layout of the displayed information as information having a higher priority than that already displayed becomes available, therefore, when the higher priority information does not have data available, information of the next lower priority will be displayed]; 
determining that the third data type is available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most important information to least important information, where data not having information available is not displayed, therefore, determining when a specific data type has information available, including the third data type];
filling the second display field with the third data type [Paragraph 0013 teaches displaying data in the order of most important information to least important information when there is information available, therefore, if first data type is not available, it will displayed the second data type, and following data types in order of priority, including the third data type; Paragraph 0044 . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Miichi, by receiving a plurality of display fields; retrieve a list of data types, wherein the list of data types comprises a hierarchical or prioritized list of data types, wherein the hierarchical or prioritized list of data types comprises at least a first data type, a second data type, and a third data type, wherein the first data type, the second data type, and the third data type are all different from each other, wherein the first data type has the highest priority on the list of data types, wherein the second data type has a higher priority on the list of data types than the third data type; fill each of the plurality of display fields on the screen with data types that are on the list of data types based on the hierarchical or prioritized list of data types, wherein a data type on the list of data types is only displayed if a data from the data type is detected on a network, wherein the computer is configured to fill each of the plurality of display fields by: determining that the first data type is not available on the network; determining that the second data type is available on the network; filling the first display field  with the second data type; determining that the third data type is available on the network; filling the second display field with the third data type, as taught by Shashine [Paragraph 0010, 0012, 0038, 0047, 0044, 0011, 0013, 0048], because both applications are directed to the optimization and management of data display; by presenting the data in the available display area based on predetermined category priorities, the display area can be managed in a more efficient way, preventing to waste valuable display space by displaying unimportant information or by displaying data labels associated with unavailable information, reducing the clutter and complication in the display device, and preventing the display of blank areas in the display device (See Shashine Paras [0004], [0008]).

Curl discloses:
automatically, upon detecting a data signal from a sensor providing the first data type on the network, replace display of the third data type in the second display field with the first data type [Paragraph 0175 teaches determining a priority level regarding display of data of a certain type of device, therefore, priority level assigned to data types;  Paragraph 0170 teaches when data of another instrument is detected, the priority levels of the data types are compared, where if the priority level of the newly detected medical instrument is higher than the priority level of the instrument whose data is being displayed in the screen, station may automatically display data from the newly detected medical instrument instead of data being currently displayed, therefore replacing a data type in a display field with the first data type;  Paragraph 0177 teaches comparing the priority level of the newly detected medical instrument with the priority levels of data being displayed on the screen, to determine if the priority level of the newly detected data exceeds the priority level of any of the data that is being displayed; Paragraph 0179 teaches determining that the newly detected data has a higher priority level than at least one of the instruments being displayed, or has a higher priority than all the medical instruments whose data is being displayed, and replacing a data type in a display field with the newly detected data type; Paragraph 0180 teaches replacing the display of a data type in the display fields of the screen, such that the lowest ranked data type is no longer displayed, in favor of data with higher priority levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Miichi as modified by Shashine, by automatically, upon detecting a data signal from a 

As to claim 36:
	Miichi discloses:
A method comprising:
a plurality of display fields for filling a screen, wherein the plurality of display fields includes at least a first display field and a second display field, wherein the first display field and the second display field each form a pre-set position within the screen, wherein each display field is configured for displaying a different data type based on networked marine electronics [Paragraph 0038 teaches a plurality of segmental areas into which a display is divided, where different kinds of information are to be presented, the different kinds of information correspond to different sensor signals fed from sensing devices, where the information is presented in the applicable display mode, which can be a predetermined display mode, and where the display mode defines how the display area is divided into individual segmental areas, in other words, a pre-set mode defining the positions of the segmental areas within the display screen;  Paragraph 0039 teaches each segmental area will present a different kind of information, such as a radar picture in one segmental area, and an echo sounding picture in the other segmental area];
retrieving data types that correspond to the marine electronics [Paragraph 0038 teaches pieces of information include types of images or data (e.g. radar image, echo-sounding image, and/or course plotting) obtained from the sensor signals fed from the corresponding sensing devices, to be displayed in the individual segmental areas; Paragraph 0012 teaches a plurality of sensing devices installed on a vessel; Paragraph 0013 teaches sensing devices include echo sounder for fish finding, a radar, and a positon sensor, therefore, marine electronics]; and 
filling the plurality of display fields on the screen with data types of a data signal from the data type detected on a network [Paragraph 0012 teaches generating a plurality of images dynamically changing from time to time based on signals fed from the sensing devices, therefore detecting data signals from sensor devices on a network; Paragraph 0038 teaches pieces of information include types of images or data (e.g. radar image, echo-sounding image, and/or course plotting) to be presented in the individual segmental areas; Paragraph 0039 teaches presenting the different kinds of information received from the sensing devices in each of the segmental areas; Paragraph 0046 teaches displaying plural kinds of images or data into multiple segmental areas of a display screen];
detecting a data signal from a sensor providing first data type on the network [Paragraph 0011 teaches displaying dynamically changing information obtained from various sensing devices on a single display screen on a real-time basis, therefore, detecting a data signal received from sensor devices; Paragraph 0012 teaches dynamically changing a plurality of images based on signals fed from the sensing devices; Paragraph 0038 teaches dynamically changing images based on signals fed from the individual sensing devices of the sensor groups].
Miichi does not appear to expressly disclose receive a plurality of display fields; retrieve a list of data types, wherein the list of data types comprises a hierarchical or prioritized list of data types, wherein the hierarchical or prioritized list of data types comprises at least a first data type, a second 
Shashine discloses:
receiving, by a processor, a plurality of display fields [Paragraph 0047 teaches determining area or space available for displaying data; Paragraph 0050 teaches determining number of columns available to display data, where the available columns to display the data represent the plurality of display fields that will be used to display the prioritized data; Fig. 5, 550, Determine number and size of display columns]; 
retrieving a list of data types the list of data types, wherein the list of data types comprises a hierarchical or prioritized list of data types [Paragraph 0010 teaches predefined priority associated with individual data elements or categories; Paragraph 0040 teaches priority list of data objects or information, which contains the priorities of each data object], a second data type, and a third data type, wherein the first data type, the second data type, and the third data type are all different from each other, wherein the first data type has the highest priority on the list of data types, wherein the second data type has a higher priority on the list of data types than the third data type [Paragraph 0010 teaches predefined priority associated with individual data elements or categories, therefore, multiple categories including first, second, and third category or data type, each assigned a specific priority; Paragraph 0044 teaches population of the display is based on the priority of each individual data object, such that a data object having the highest priority is displayed first, and where the arrangement or layout of the displayed information changes dynamically and automatically as information having a higher priority than that already displayed becomes available, in other words, each individual object or category (data type) has a specific assigned priority];
filling each of the plurality of display fields on the screen with data types that are on the list of data types based on the hierarchical or prioritized list of data types [Paragraph 0038 teaches dynamically displaying data objects or information on a display based on a predefined priority associated with each individual element of the information; Paragraph 0010 teaches displaying based on the priority of each individual element such that data having the highest priority is displayed first, as the window permits, therefore, filling each of the available spaces or areas in order of priority], wherein a data type on the list of data types is only displayed if a data from the data type is detected on a network [Paragraph 0010 teaches data elements or categories that do not have any available data or information, are not displayed;  Paragraph 0012 teaches when data or information for a specific element or category does not exist, the associated label will not be presented; Paragraph 0013 teaches data elements that do not have any available data, are not displayed], wherein the computer is configured to fill each of the plurality of display fields by:
determining that the first data type is not available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most ; 
determining that the second data type is available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most important information to least important information, where data not having information available is not displayed]; 
filling the first display field with the second data type [Paragraph 0013 teaches displaying data in the order of most important information to least important information when there is information available, therefore, if first data type is not available, it will displayed the second data type; Paragraph 0044 teaches automatically and dynamically changing the arrangement or layout of the displayed information as information having a higher priority than that already displayed becomes available, therefore, when the higher priority information does not have data available, information of the next lower priority will be displayed]; 
determining that the third data type is available on the network [Paragraph 0048 teaches using the priority associated with each data object, the data is displayed in the order of most important information to least important information, where data not having information available is not displayed, therefore, determining when a specific data type has information available, including the third data type];
filling the second display field with the third data type [Paragraph 0013 teaches displaying data in the order of most important information to least important information when there is information available, therefore, if first data type is not available, it will displayed the second data type, and following data types in order of priority, including the third data type; Paragraph 0044 teaches automatically and dynamically changing the arrangement or layout of the displayed information as information having a higher priority than that already displayed becomes available]. 


Curl discloses:
automatically, upon detecting a data signal from a sensor providing the first data type on the network, replace display of the third data type in the second display field with the first data type [Paragraph 0175 teaches determining a priority level regarding display of data of a certain type of device, therefore, priority level assigned to data types;  Paragraph 0170 teaches when data of another instrument is detected, the priority levels of the data types are compared, where if the priority level of the newly detected medical instrument is higher than the priority level of the instrument whose data is being displayed in the screen, station may automatically display data from the newly detected medical instrument instead of data being currently displayed, therefore replacing a data type in a display field with the first data type;  Paragraph 0177 teaches comparing the priority level of the newly detected medical instrument with the priority levels of data being displayed on the screen, to determine if the priority level of the newly detected data exceeds the priority level of any of the data that is being displayed; Paragraph 0179 teaches determining that the newly detected data has a higher priority level than at least one of the instruments being displayed, or has a higher priority than all the medical instruments whose data is being displayed, and replacing a data type in a display field with the newly detected data type; Paragraph 0180 teaches replacing the display of a data type in the display fields of the screen, such that the lowest ranked data type is no longer displayed, in favor of data with higher priority levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Miichi as modified by Shashine, by automatically, upon detecting a data signal from a .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miichi et al. (U.S. Publication No. 2010/0005419) hereinafter Miichi, in view of Shashine et al. (U.S. Publication No. 2004/0070627) hereinafter Shashine, in view of Curl et al. (U.S. Publication No. 2012/0278759) hereinafter Curl, and further in view of Girault (U.S. Publication No. 2014/0071059).
As to claim 19:
	Miichi as modified by Shashine and Curl discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose the network is a National Marine Electronics Association (NMEA) 2000 bus.
	Girault discloses:
the network is a National Marine Electronics Association (NMEA) 2000 bus [Paragraph 0013 teaches marine electronic devices may be configured to communicate according to one or more protocols including NMEA 2000; Paragraph 0018 teaches interacting with marine electronic devices via a NMEA 200 network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Miichi, by incorporating a is a National Marine Electronics Association (NMEA) 2000 .

Claims 20, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miichi et al. (U.S. Publication No. 2010/0005419) hereinafter Miichi, in view of Shashine et al. (U.S. Publication No. 2004/0070627) hereinafter Shashine, in view of Curl et al. (U.S. Publication No. 2012/0278759) hereinafter Curl, and further in view of Bibelhausen et al. (U.S. Publication No. 2011/0193715) hereinafter Bibelhausen.
As to claim 20:
	Miichi as modified by Shashine and Curl discloses:
the plurality of display fields is received in response to a request [Shashine – Paragraph 0047 teaches display manager module 410 determines the area available for displaying data, as part of the display process, hence, in response to a request to display an object; Paragraph 0058 teaches data objects may be pointers to data stored in other sources, with the data objects being selectable, which will be initiated upon user selection of the data object].
Neither Miichi nor Shashine nor Curl appear to expressly disclose the plurality of display fields is received in response to a request to display a page.
Bibelhausen discloses:
the plurality of display fields is received in response to a request to display a page [Paragraph 0042 teaches views of data may be accessed by selection of the user of one or more links, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Miichi as modified by Shashine, by obtaining the display fields in response to requesting to display a page, as taught by Bibelhausen [Paragraph 0042], because the applications are directed to the management of data display and presentation of sensor data; by obtaining the plurality of display fields upon user requesting to display the page, versatility of the system is increased, by enabling a dynamic generation of the pages based upon the type of information being requested.
	
As to claim 37:
	Miichi as modified by Shashine and Curl discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose receives a request to display a first page selected from a plurality of available pages, wherein each page of the plurality of available pages has a predetermined plurality of display fields associated therewith.
	Bibelhausen discloses:
receives a request to display a first page selected from a plurality of available pages, wherein each page of the plurality of available pages has a predetermined plurality of display fields associated therewith [Paragraph 0042 teaches views of data may be accessed by selection of the user of one or more links, which will then populate and serve pages or views of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Miichi as modified by Shashine, by receives a request to display a first page selected from a plurality of available pages, wherein each page of the plurality of available pages has a predetermined plurality of display fields associated therewith, as taught by Bibelhausen [Paragraph 0042, 0030, 0039], because the applications are directed to the management of data display and presentation of sensor data; assigning predetermined display field to the pages, enables the dynamic nature of populating the pages with the corresponding information and data obtained by the device type, as opposed to a fixed display template which may not fit to every device type, hereby optimizing the display of the information by preventing the waste of screen space in fields that will be empty or that are not relevant to the specific device.

As to claim 38:
	The combination of Miichi, Shashine, Curl, and Bibelhausen discloses:
	at least two pages of the plurality of available pages have a different number of display fields associated therewith [Bibelhausen - Paragraph 0039 teaches configuration .
	
Response to Arguments
	The following is in response to Applicant’s arguments filed on December 17, 2020.  Applicant’s arguments have been fully and carefully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

	In regards of claim 17, page 10, Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.  Applicant argues that “the combination of Miichi and Shahine is improper, because there is no teaching or suggestion in Miichi to provide a hierarchical ability to automatically fill in available display space. Instead, Miichi developed a hierarchy for providing menu selections using the limited user input device of the rotary dial - further separating it from automatic display field determination”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Miichi is not relied upon for the teachings of the element “fill each of the plurality of display fields on a display with data types that are on the list of data types based on the hierarchical or prioritized list of data types”.  As explained above, secondary reference, Shashine, is relied upon for the teaching of this element.  Additionally, Examiner respectfully submits that, as previously explained, the fact that Miichi provides the user with an additional functionality of selecting menu options with the use of a rotary dial does not preclude Miichi to automatically display data as signals are detected or fed from the sensory devices, in display fields of a screen.  
	Miichi [Paragraph 0011] teaches allows a user to select a desired function while displaying dynamically changing information obtained from various sensing devices on a single display screen on a real-time basis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Miichi and Shahsine, because both applications are directed to the optimization and management of data display, and by presenting the data in the available display area based on predetermined category priorities, the display area can be managed in a more efficient way, preventing to waste valuable display space by displaying unimportant information or by displaying data labels associated with unavailable information, reducing the clutter and complication in the display device, and preventing the display of blank areas in the display device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169